 



Exhibit 10.4
 
AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
LULULEMON CORP.
AND
THE HOLDERS LISTED ON SCHEDULES A AND B HERETO
Dated as of July 26, 2007
 

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
     This amended and restated Registration Rights Agreement (this “Agreement”)
is entered into as of July 26, 2007 by and among:

•   Lululemon Corp., a Delaware corporation (the “Company”);   •   each of the
stockholders of the Company’s common stock, par value $0.01 per share (“Common
Stock”), whose names and addresses are set forth under Schedule A (the “A
Holders”); and   •   each of the stockholders of Common Stock, whose names and
addresses are set forth under Schedule B (the “B Holders”).

BACKGROUND
     On April 26, 2007, the Company, its stockholders and certain other parties
entered into an Agreement and Plan of Reorganization (the “Agreement and Plan of
Reorganization”) pursuant to which all of the Company’s outstanding capital
stock was reclassified by conversion into shares of Common Stock (the
“Reorganization”).
     The Company previously granted certain of its stockholders registration
rights as described in that certain Registration Rights Agreement, dated
December 5, 2005, between the Company and such stockholders (the “Prior
Registration Rights Agreement”). In connection with the Reorganization, the
Company and the stockholders party to the Prior Registration Rights Agreement
desire to amend and restate the Prior Registration Rights Agreement as provided
herein.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which hereby is
acknowledged, the parties agree as follows:
ARTICLE 1
RULES OF CONSTRUCTION AND DEFINITIONS
          Section 1.1 Rules of Construction. In this Agreement, unless otherwise
specified or where the context otherwise requires:
               (a) the headings of particular provisions of this Agreement are
inserted for convenience only and will not be construed as a part of this
Agreement or serve as a limitation or expansion of the scope of any term or
provision of this Agreement;
               (b) words importing the singular only shall include the plural
and vice versa;
               (c) words importing any gender shall include other genders;
               (d) the words “include,” “includes” or “including” shall be
deemed followed by the words “without limitation”;
               (e) the words “hereof,” “herein” and “herewith” and words of
similar import, shall, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement;

-2-



--------------------------------------------------------------------------------



 



               (f) unless otherwise specified, the term “days” shall mean
calendar days;
               (g) a “percentage” (or a “majority”) of the Registrable
Securities (or, where applicable, any class of securities) shall be determined
based on the number of shares of such securities; and
               (h) unless otherwise provided, the currency for all dollar
figures included in this Agreement shall be the US Dollar.
          Section 1.2 Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:
     “Advent” means Advent International Corporation, a Delaware corporation.
     “Advent Funds” has the meaning set forth in the Company Stockholders
Agreement.
     “Adverse Disclosure” means public disclosure of non-public information
relating to a material proposed acquisition, disposition, financing,
reorganization, recapitalization or similar transaction involving the Company or
one of its Affiliates, which disclosure in the good faith judgment of the Board
of Directors, after consultation with external legal counsel, (a) would be
required to be made in any Registration Statement so that such Registration
Statement would not be materially misleading, (b) would not be required to be
made at such time but for the filing, effectiveness or continued use of such
Registration Statement and (c) would have a material adverse effect on the
Company or its business or on the Company’s ability to effect such material
proposed acquisition, disposition, financing, reorganization, recapitalization
or similar transaction.
     “Adversely Affected Holder” has the meaning set forth in Section 3.6(a).
     “Affiliate” means, as to any specified Person, (a) any other person
controlling, controlled by or under common control with such specified Person,
(b) any other Person of which such specified Person is an officer, employee,
agent, director, shareholder or partner or (c) any member of the Family Group of
such specified Person or of any individual who is an Affiliate of such specified
Person by reason of clause (a) of this definition; provided, however, that no
Person shall be deemed an Affiliate of any other Person solely by reason of any
investment in the Company or the Lululemon Group. The term “control,” with
respect to any Person, means possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or a partnership interest, by
contract or otherwise. With respect to each of the Institutional Holders, the
term “Affiliate” shall also include (i) any entity in which such Institutional
Holder (or one of its Affiliates) is a general partner or member, and (ii) each
investor in such Institutional Holder, but only in connection with the
liquidation, winding up or dissolution of the Institutional Holder, and only to
the extent of such investor’s pro rata share in the Institutional Investor. With
respect to each Advent Fund, the term “Affiliate” shall also include any
investment fund managed by Advent.
     “Aggregate Offering Price” means the aggregate offering price of
Registrable Securities in any offering, calculated based upon the Fair Market
Value of the Registrable Securities, in the case of a Minimum Demand Amount, as
of the date that the applicable Request is delivered, and in the case of a Shelf
Underwritten Offering, as of the date that the applicable Underwriting Notice is
delivered.
     “Agreement” has the meaning set forth in the preamble.
     “Amendment” has the meaning set forth in Section 3.6(a).

-3-



--------------------------------------------------------------------------------



 



     “Beneficial Owner” and “beneficially own” shall be determined in accordance
with Rule 13d-3 promulgated under the Exchange Act.
     “Board of Directors” means the Company’s board of directors.
     “Business Day” shall mean any day other than (i) a Saturday or Sunday or
(ii) a day on which banks in New York, New York are required or authorized by
law, executive order or governmental decree to be closed.
     “Certificate of Incorporation” means the Certificate of Incorporation of
the Company, as filed with the Delaware Secretary of State, including, without
limitation, any certificate of designations filed therewith relating to any
class or series of capital stock of the Company, as further amended or
supplement from time to time in accordance with the terms thereof.
     “Common Stock” has the meaning set forth in the recitals.
     “Company” has the meaning set forth in the preamble and shall include the
Company’s successors by merger, acquisition, reorganization or otherwise.
     “Company Stockholders Agreement” means the Stockholders Agreement by and
among the Company and the Persons listed therein, dated as of the date hereof,
as amended from time to time in accordance with the terms therein, relating to
the capital stock, governance and affairs of the Company.
     “Counterpart Signature Page” means a counterpart signature page to this
Agreement in substantially the same form of Schedule C.
     “Cutback Notice” has the meaning set forth in Section 2.1(h)(5).
     “Demand Participation Notice” has the meaning set forth in Section 2.1(d).
     “Demand Registration” has the meaning set forth in Section 2.1(a).
     “Demand Right” has the meaning set forth in Section 2.1(a).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto, and any rules and regulations promulgated thereunder, all
as the same shall be in effect from time to time.
     “Fair Market Value” means, with respect to any Registrable Securities,
(a) if the Registrable Securities trade on a stock exchange or trading mechanism
which publishes the closing sales price of the Registrable Securities, the
average closing sales price, calculated for the five (5) trading days
immediately preceding the date of a determination, (b) if the Registrable
Securities trade on a stock exchange or trading mechanism which does not publish
the closing sales price of the Registrable Securities, then the average of the
bid and ask prices, calculated for the five (5) trading days immediately
preceding the date of a determination; or (c) in all other cases the price
determined in good faith by the board of directors of the Company.
     “Holder” means any holder or holders of Registrable Securities who is a
party to this Agreement or who otherwise agrees in writing to be bound by the
provisions of this Agreement pursuant to Section 3.3.
     “Incidental Cutback Notice” has the meaning set forth in Section 2.2(b).

-4-



--------------------------------------------------------------------------------



 



     “Incidental Registration” means any registration of the Registrable
Securities of a Holder pursuant to Section 2.2(a), but shall exclude any
registration which constitutes a Demand Registration, Shelf Underwritten
Offering or non-underwritten offering under a Shelf Registration Statement.
     “Incidental Registration Notice” has the meaning set forth in
Section 2.2(a)(1).
     “Indemnified Person” has the meaning set forth in Section 2.7(a).
     “Initiating Holders” means the Holder or Holders who made the Request to
initiate a Demand Registration, together with all Affiliates of such Holder or
Holders.
     “Institutional Holders” has the meaning set forth in the Company
Stockholders Agreement.
     “Loss” or “Losses” has the meaning set forth in Section 2.7(a).
     “Minimum Demand Amount” means an amount of Registrable Securities that
either (i) is equal to or greater than 500,000 shares of Common Stock (as such
number may be adjusted hereafter to reflect any stock dividend, subdivision,
recapitalization, reclassification, split, distribution, combination or similar
event) or (ii) has an Aggregate Offering Price of at least $5 million.
     “NASD” means the National Association of Securities Dealers, Inc.
     “NASDAQ” means The Nasdaq Stock Market, Inc.
     “Non-Underwritten Period” means, with respect to any offering which is not
a Shelf Registration and which does not contemplate an Underwritten Offering, a
period of not less than 180 days (or such shorter period as will terminate when
all Registrable Securities covered by such Registration Statement have been sold
or withdrawn).
     “Participating Holder” means any Holder exercising its right to participate
in a Demand Registration under Section 2.1(d).
     “Person” or “person” means any individual, firm, limited liability company,
partnership, joint venture, corporation, joint stock company, trust or
unincorporated organization, incorporated or unincorporated association,
government (or any department, agency or political subdivision thereof) or other
entity of any kind.
     “Permitted Transferee” has the meaning set forth in the Stockholders
Agreement.
     “Preferred Stock” has the meaning set forth in the recitals.
     “Prospectus” means the prospectus included in any Registration Statement,
all amendments and supplements to such prospectus and all material incorporated
by reference in such prospectus.
     “Registrable Securities” means (a) shares of Common Stock acquired pursuant
to the Agreement and Plan of Reorganization, (b) shares of Common Stock acquired
upon the exchange of exchangeable shares issued by Lululemon Canadian Holding,
Inc., a company formed under the laws of British Columbia and (c) any shares of
Common Stock that may be issued or distributed by way of stock dividend, stock
split or other distribution, merger, consolidation, exchange offer,
recapitalization or reclassification or similar transaction, or exercise or
conversion of any of the foregoing; provided, however, that any of the foregoing
securities shall cease to be “Registrable Securities” (x) to the extent that a
Registration Statement with respect to their sale has been declared effective
under the Securities

-5-



--------------------------------------------------------------------------------



 



Act and they have been disposed of pursuant to such Registration Statement, (y)
to the extent that they have been distributed pursuant to Rule 144 or Rule 145
(or any similar provisions then in force) under the Securities Act, or (z) at
any time after the ten (10) year anniversary of the date hereof, to the extent
that they are eligible for resale without registration by the Holder thereof
under paragraph (k) of Rule 144 (or any similar provision then in force) under
the Securities Act.
     “registration” means a registration of the Company’s securities for sale to
the public under a Registration Statement.
     “Registration Period” means either the Shelf Period, the Underwritten
Period or the Non-Underwritten Period, as applicable.
     “Registration Statement” means any registration statement of the Company
filed with, or to be filed with, the SEC under the Securities Act, including the
Prospectus, amendments, supplements and post-effective amendments to such
registration statement, and all exhibits to, and all material incorporated by
reference in, such registration statement.
     “Request” has the meaning set forth in Section 2.1(c).
     “SEC” means the Securities and Exchange Commission, or any successor U.S.
governmental agency.
     “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.
     “Shelf Demand” has the meaning set forth in Section 2.1(b).
     “Shelf Period” means, with respect to any Shelf Registration Statement
(other than a Shelf Underwritten Offering), a period of thirty-six
(36) consecutive months (or such shorter period as will terminate when all
Registrable Securities covered by such Registration Statement have been sold or
withdrawn) plus the period of time, if any, during which use of such Shelf
Registration Statement has been suspended pursuant to Section 2.1(g).
     “Shelf Registration” means a registration effected pursuant to a Shelf
Demand.
     “Shelf Registration Statement” means a Registration Statement of the
Company filed with the SEC on Form S-3 (or any successor form or other
appropriate form under the Securities Act) for an offering to be made on a
continuous or delayed basis pursuant to Rule 415 under the Securities Act (or
any similar rule that may be adopted by the SEC) covering the Registrable
Securities.
     “Shelf Underwritten Offering” means an Underwritten Offering of Registrable
Securities by a Holder pursuant to a take down from a Shelf Registration
Statement in accordance with Section 2.1(h)(2).
     “Similar Securities” means, in connection with any registration of
securities of the Issuer, all securities of the Issuer which are (i) the same as
or similar to those being registered, (ii) convertible into or exchangeable or
exercisable for the securities being registered, or (iii) the same as or similar
to the securities into which the securities being registered are convertible
into, exchangeable or exercisable for.
     “Target Registration” means a Registration Statement filed pursuant to an
obligation incurred by the Company in connection with an acquisition of the
stock or assets of another company.

-6-



--------------------------------------------------------------------------------



 



     “Underwritten Offering” means a registration in which securities of the
Company are sold by the Company or a Holder to an underwriter or underwriters on
a firm commitment basis for reoffering to the public, including a Shelf
Underwritten Offering.
     “Underwritten Period” means, with respect to any offering which is an
Underwritten Offering (including a Shelf Underwritten Offering), a period of not
less than 180 days plus such longer period (not to exceed 90 days after such
180th day) as, in the opinion of counsel for the underwriter or underwriters, is
required by law for the delivery of a Prospectus in connection with the sale of
Registrable Securities by an underwriter or dealer.
     “Underwriting Notice” has the meaning set forth in Section 2.1(h).
     “Underwriter Cutback Condition” has the meaning set forth in
Section 2.2(b).
ARTICLE 2
REGISTRATION RIGHTS
          Section 2.1 Demand Registrations.
               (a) Demand by A Holders and B Holders. At any time, or from time
to time, following the 180th day after the Company has become subject to the
periodic reporting requirements of the Exchange Act, (i) the A Holders who
beneficially own a majority of the outstanding Registrable Securities
beneficially owned by all A Holders or (ii) the B Holders who beneficially own a
majority of the outstanding Registrable Securities beneficially owned by all B
Holders, shall have the right to require the Company to register all or part of
the Registrable Securities under the Securities Act (each such right, a “Demand
Right”); provided, that each registration made pursuant to a Demand Right must
include Registrable Securities in an amount not less than the Minimum Demand
Amount. The Company shall file with the SEC, as expeditiously as reasonably
possible after the initiation of a Demand Right, a Registration Statement
relating to the offer and sale of the Registrable Securities requested to be
included therein by the Holders thereof (each, a “Demand Registration”) in
accordance with the methods of distribution elected by such Holders and shall
use its best efforts to cause such Registration Statement to be declared
effective under the Securities Act as expeditiously as reasonably possible
thereafter. The Company shall use its best efforts to keep the Registration
Statement relating to such Demand Registration continuously effective in order
to permit the Prospectus forming a part thereof to be usable by the Holders, the
underwriters and any brokers or dealers during the period set forth in
Section 2.1(f). In no event shall (i) the A Holders have the right to require
the Company to effect more than three (3) Demand Registrations pursuant to this
Agreement or (ii) the B Holders, have the right to require the Company to effect
more than three (3) Demand Registrations pursuant to this Agreement, including,
in the case of each of clause (i) and (ii) of this sentence, Demand
Registrations which are Shelf Demands as set forth in Section 2.1(b). A
registration shall not be counted as “effected” for purposes of this Section 2.1
until such time as the applicable registration statement has been declared
effective by the SEC, unless the Initiating Holders withdraw their request for
such registration, elect not to pay the registration expenses therefor, and
forfeit their right to one demand registration statement pursuant to
Section 2.6, in which case such withdrawn registration statement shall be
counted as “effected” for purposes of this Section 2.1.
               (b) Shelf Registrations. The Initiating Holders shall have the
right, at any time that the Company is legally eligible to file a Shelf
Registration Statement, to elect that a Demand Registration be made pursuant to
a Shelf Registration Statement (a “Shelf Demand”); provided, that each
registration made pursuant to a Shelf Demand must include Registrable Securities
in an amount not less than the Minimum Demand Amount. If the Company shall
receive a Request specifying a Shelf Demand,

-7-



--------------------------------------------------------------------------------



 



the Company shall file with the SEC, as expeditiously as reasonably possible
after the initiation of a Shelf Demand, a Shelf Registration Statement relating
to the offer and sale of the Registrable Securities requested to be included
therein by the Holders thereof from time to time in accordance with the methods
of distribution elected by such Holders and shall use its best efforts to cause
such Shelf Registration Statement to be declared effective under the Securities
Act as expeditiously as reasonably possible thereafter. The Company shall use
its best efforts to keep the Shelf Registration Statement continuously effective
in order to permit the Prospectus forming a part thereof to be usable by the
Holders, the underwriters and any brokers or dealers during the period set forth
in Section 2.1(f).
               (c) Demand Notice. All requests to initiate a Demand Right must
be made by notice (a “Request”):
                         (1) provided to the Company in writing;
                         (2) stating that it is a notice to initiate Demand
Rights under this Agreement;
                         (3) stating whether a Shelf Demand is being requested;
                         (4) identifying the Holder(s) effecting the request;
and
                         (5) stating the number of Registrable Securities to be
included and the intended method of disposition.
After a Request has been given for a Demand Registration or a Shelf Demand
another Request cannot be given until the date that is sixty (60) days following
the date of withdrawal or the effective date of the Registration Statement
relating to such previous Demand Registration or Shelf Demand.
               (d) Participations in Demand Rights. Within five (5) days
following receipt of any Request, the Company shall deliver written notice of
such request (a “Demand Participation Notice”) to all Holders of Registrable
Securities other than the Initiating Holders. Thereafter, the Company shall
include in such Demand Registration any additional Registrable Securities which
the Holder or Holders thereof have, within fifteen (15) days after the Demand
Participation Notice has been given, requested in writing be included in such
Demand Registration. All such requests shall specify the aggregate amount of
Registrable Securities to be registered.
               (e) Demand Withdrawal. A Holder may withdraw its Registrable
Securities from a Demand Registration at any time prior to the effective time of
the Registration Statement covering the applicable Demand Registration by giving
written notice of such withdraw prior to the effective time of such Registration
Statement. If all Holders withdraw their Registrable Securities from a Demand
Registration, the Company shall cease all efforts to secure registration. The
Company shall not withdraw a Registration Statement relating to a Demand
Registration without the written consent of the Initiating Holders, unless
required to do so by law, regulation or upon the request of the SEC.
               (f) Effective Registration. The Company shall be deemed to have
effected a Demand Registration if the applicable Registration Statement is
declared effective by the SEC and remains effective as follows:
                         (1) if it is a Shelf Registration that is not a Shelf
Underwritten Offering, it must remain effective for the Shelf Period;

-8-



--------------------------------------------------------------------------------



 



                         (2) if it is a Shelf Registration that is a Shelf
Underwritten Offering, it must remain effective for the Underwritten Period;
                         (3) if it is not a Shelf Registration and such
Registration Statement does not contemplate an Underwritten Offering, it must
remain effective for the Non-Underwritten Period; or
                         (4) if it is not a Shelf Registration and such
Registration Statement contemplates an Underwritten Offering, it must remain
effective for the Underwritten Period.
Notwithstanding the foregoing, no Demand Registration (including any Shelf
Demand) shall be deemed to have been effected if an Underwritten Offering is
contemplated by such Demand Registration and the conditions to closing specified
in the applicable underwriting agreement are not satisfied. Subject to
Section 2.1(g), the Company shall not be deemed to have effected a Registration
Statement, or to have used its best efforts to keep the Registration Statement
effective, if the Company voluntarily takes any action or omits to take any
action that would result in the inability of any Holder of Registrable
Securities covered by such Registration Statement to be able to offer and sell
any such Registrable Securities during the applicable Registration Period,
unless such action or omission is required by applicable law.
               (g) Delay or Suspension of Registration. If the filing, initial
effectiveness or continued use of a Registration Statement, including a Shelf
Registration Statement, in respect of a Demand Registration at any time would
require the Company to make an Adverse Disclosure, then the Company may, upon
giving prompt written notice of such action to the Holders which are included in
such Demand Registration, delay the filing or initial effectiveness of, or
suspend use of, such Registration Statement; provided, that the Company shall
not be permitted to do so in the aggregate pursuant to this Section 2.1(g) and
Section 2.2(c), (i) more than two (2) times during any twelve (12) month period,
(ii) for a period exceeding sixty (60) days on any one occasion or (iii) for a
period exceeding one hundred twenty (120) days in any twelve (12) month period.
In the event the Company exercises its rights under the preceding sentence, the
Holders agree to suspend, promptly upon their receipt of the notice referred to
above, their use of the Prospectus relating to the Demand Registration in
connection with any sale or offer to sell Registrable Securities. The Company
shall promptly notify the Holders of the expiration of any period during which
it exercised its rights under this Section 2.1(g). The Company agrees that, in
the event it exercises its rights under this Section 2.1(g), it shall, as
promptly as reasonably practicable following the completion or abandonment of
the transaction giving rise to the Corporation’s suspension notice, and in any
event within the time requirements set forth in this Section 2.1(g), file an
amendment to, or a Prospectus supplement with respect to, and otherwise use its
best efforts to, update, the suspended Registration Statement as may be
necessary to permit the Holders to resume use thereof in connection with the
offer and sale of their Registrable Securities in accordance with applicable
law. The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to this Section 2.1 (i) during the period that
is sixty (60) days before the Company’s good faith estimate of the date of
filing of, and ending on a date that is one hundred twenty (120) days after the
effective date of, a Company-initiated registration, provided, that the Company
is actively employing in good faith commercially reasonable efforts to cause
such Registration Statement to become effective.
               (h) Underwritten Offerings.
                         (1) Demand Registrations. Any offering pursuant to a
Demand Registration, other than a Shelf Demand, shall be in the form of an
Underwritten Offering upon the request of the Holders of not less than a
majority of the Registrable Securities included in any offering pursuant to a
Demand Registration.

-9-



--------------------------------------------------------------------------------



 



                         (2) Shelf Registrations. At any time that a Shelf
Registration Statement is effective, if any Holder or group of Holders delivers
a notice to the Company (an “Underwriting Notice”) stating that it intends to
effect a Shelf Underwritten Offering of all or part of its Registrable
Securities included by it on the Shelf Registration Statement and stating the
Aggregate Offering Price and/or number of the Registrable Securities to be
included in the Shelf Underwritten Offering, then the Company shall amend or
supplement the Shelf Registration Statement as may be necessary in order to
enable such Registrable Securities to be distributed pursuant to the Shelf
Underwritten Offering (taking into account the inclusion of Registrable
Securities by any other Holders pursuant to this Section 2.1(h)(2)); provided,
that any Shelf Underwritten Offering must include Registrable Securities in an
amount not less than the Minimum Demand Amount. In connection with any Shelf
Underwritten Offering:
                                   (A) such proposing Holder(s) shall also
deliver the Underwriting Notice to all other Holders and permit each Holder to
include its Registrable Securities included on the Shelf Registration Statement
in the Shelf Underwritten Offering if such Holder notifies the proposing Holders
and the Company within 5 Business Days after delivery of the Underwriting Notice
to such Holder;
                                   (B) in the event that an Underwriter Cutback
Condition occurs with respect to the Registrable Securities proposed to be
included in the Shelf Underwritten Offering, then (1) the number of Registrable
Securities which will be included in the Shelf Underwritten Offering shall only
be that number which, in the good faith opinion of the underwriter, can be
included without being likely to have a significant adverse effect on the price,
timing or distribution of the class of securities offered or the market for the
class of securities offered or the Common Stock, and (2) each Holder shall be
entitled to include Registrable Securities in the Shelf Underwritten Offering
pro rata based on the number of Registrable Securities owned by such Holder as a
percentage of the number of Registrable Securities owned by all Holders seeking
to participate in such Shelf Underwritten Offering, subject to the priority
allocation provisions set forth in Section 2.1(h)(5); and
                                   (C) the Underwriting Notice shall state that
Holders must respond to the Underwriting Notice within five (5) Business Days of
the delivery thereof.
                         (3) Selection of Underwriters. In the event that a
Demand Registration is an Underwritten Offering (including a Shelf Underwritten
Offering), the Initiating Holders in such Underwritten Offering shall have the
right to select the managing underwriter or underwriters for the offering, which
underwriters must be (x) nationally recognized investment banking firm(s), and
(y) reasonably acceptable to the Company.
                         (4) Similar Securities. Without the prior written
consent of the Initiating Holders and the managing underwriter or managing
underwriters of any Underwritten Offering, the Company shall not include any
securities in such Underwritten Offering unless such securities are Similar
Securities.
                         (5) Priority of Securities Registered Pursuant to
Demand Registrations. If the managing underwriter of a proposed Underwritten
Offering (other than a Shelf Underwritten Offering, which shall be governed by
Section 2.1(h)(2)(B)) of Registrable Securities included in a Demand
Registration informs the Holders of such Registrable Securities in writing (a
“Cutback Notice”) that, in its or their opinion, the number of securities
requested to be included in such Demand Registration exceeds the number which
can be sold in such offering without being likely to have a significant adverse
effect on the price, timing or distribution of the class of securities offered
or the market for the class of securities offered or the Common Stock, then the
Company shall include in such

-10-



--------------------------------------------------------------------------------



 



registration only the number of Registrable Securities which, in the good faith
opinion of such underwriter, can be included without having such an adverse
effect, selected in the following order:
                                   (A) first, the Registrable Securities
requested to be included by the Initiating Holders and the Holders who are
Participating Holders with respect thereto, allocated pro rata based on the
number of Registrable Securities owned by such Holder as a percentage of the
number of Registrable Securities owned by all Holders seeking to participate in
such Underwritten Offering; and
                                   (B) second, Similar Securities, if any,
requested to be included by the Company or by other Holders, allocated among
them as they shall so determine;
provided, however, in no event shall any particular Holder be permitted to
include in such registration any Registrable Securities in excess of the number
of Registrable Securities which such Holder originally sought to include in such
registration. In the event of a cutback pursuant to this Section 2.1(h), each of
the Holders agrees that it will not include Registrable Securities in any
registration effected pursuant to the Securities Act in a manner that is not in
compliance with the foregoing priorities.
               (i) Registration Statement Form. Demand Registrations shall be on
such appropriate registration form of the SEC (A) as shall be selected by the
Initiating Holders of the Demand Registration and as shall be reasonably
acceptable to the Company, and (B) as shall facilitate and permit the
disposition of the Registrable Securities in accordance with the intended method
or methods of disposition specified in the applicable Holders’ requests for such
registration. Notwithstanding the foregoing, if, pursuant to a Demand
Registration, (x) the registration is proposed to be effected by filing a
Registration Statement on Form S-3 (or any successor form under the Securities
Act), (y) such registration is in connection with an Underwritten Offering and
(z) the managing underwriter or underwriters advises the Company that, in its or
their opinion, the inclusion, rather than the incorporation by reference, of
information in the Prospectus is of material importance to the success of such
proposed offering, then such information shall be so included in such
Prospectus.
          Section 2.2 Incidental Registrations.
               (a) Participation.
                         (1) At any time, or from time to time, after the
Company has become subject to the periodic reporting requirements of the
Exchange Act or otherwise lists shares of its Common Stock on a recognized
securities exchange, Nasdaq or another trading medium, if the Company at any
time files a Registration Statement (other than a Registration Statement filed
pursuant to Rule 462(b) under the Securities Act) with respect to any offering
of its securities for its own account or for the account of any stockholder who
holds its securities (other than (A) a registration on Form S-4, F-4, F-8, F-10
or S-8 or any successor form to such forms, (B) a registration of securities
solely relating to an offering and sale to employees, directors or consultants
of the Company pursuant to any employee stock plan or other employee benefit
plan arrangement or (C) a registration of non-convertible debt securities) then,
as expeditiously as reasonably possible, the Company shall give written notice
(the “Incidental Registration Notice”) of such filing to all Holders of
Registrable Securities, and such notice shall offer the Holders of such
Registrable Securities the opportunity to register such number of Registrable
Securities as each such Holder may request in writing. Subject to
Section 2.2(b), the Company shall include in such Registration Statement all
such Registrable Securities which are requested to be included therein within
fifteen (15) days after the Incidental Registration Notice is given to such
Holders. If at any time after giving written notice of its intention to register
any securities and prior to the effective date of the Registration Statement
filed in connection with such registration, the Company shall determine for any

-11-



--------------------------------------------------------------------------------



 



reason not to register or to delay registration of such securities, the Company
may, at its election, give written notice of such determination to each Holder
of Registrable Securities and,
                                   (A) in the case of a determination not to
register, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration, and
                                   (B) in the case of a determination to delay
registering, shall be permitted to delay registering any Registrable Securities
for the same period as the delay in registering such other securities.
                         (2) If the offering described in an Incidental
Registration Notice is to be an Underwritten Offering, then each Holder making a
request for its Registrable Securities to be included therein must, and the
Company shall make such arrangements with the underwriters so that each such
Holder may, participate in such Underwritten Offering on the same terms as the
Company and other Persons selling securities in such Underwritten Offering,
subject to the provisions of Section 2.4. If the offering pursuant to such
registration is to be on any other basis, then each Holder making a request for
an Incidental Registration pursuant to this Section 2.2(a) must participate in
such offering on such basis.
                         (3) Each Holder of Registrable Securities making a
request for an Incidental Registration pursuant to this Section 2.2(a) shall be
permitted to withdraw all or part of such Holder’s Registrable Securities from
such Incidental Registration at any time prior to the effective time of the
Registration Statement covering the applicable Incidental Registration by giving
written notice of such withdraw prior to the effective time of such Registration
Statement.
               (b) Priority of Incidental Registration. If the managing
underwriter or underwriters of any proposed Underwritten Offering of securities
included in an Incidental Registration informs the Holders of Registrable
Securities sought to be included in such registration pursuant to Section 2.2(a)
in writing (an “Incidental Cutback Notice”) that, in its or their opinion, the
total amount or kind of securities which such Holders and any other Persons
intend to include in such offering exceeds the number which can be sold in such
offering without being likely to have a significant adverse effect on the price,
timing or distribution of the class of the securities offered or the market for
the class of securities offered or for the Common Stock (the foregoing, an
“Underwriter Cutback Condition”), then the Company shall include in such
registration only the number of Registrable Securities which, in the good faith
opinion of such underwriter can be included without having such an adverse
effect, selected in the following order:
                         (1) if the registration is being effected by
stockholders of the Company pursuant to the exercise of contractual demand
registration rights (other than pursuant to the exercise of Demand Rights under
this Agreement, in which event the provisions of Section 2.1(h)(5) shall
govern),
                                   (A) first, the securities, if any, being sold
by such other stockholders exercising such demand registration rights, allocated
as they and the Company shall so determine;
                                   (B) second, the Registrable Securities, if
any, requested to be included by the Holders pursuant to this Section 2.2
allocated pro rata based on the number of Registrable Securities owned by such
Holder as a percentage of the number of Registrable Securities held by all
Holders seeking to participate in such registration; and

-12-



--------------------------------------------------------------------------------



 



                                   (C) third, securities, if any, requested to
be included by the Company and by any other stockholders of the Company in
accordance with agreements between the Company and such other stockholders,
allocated among them as they shall so determine;
provided, however, in no event shall any particular Holder be permitted to
include in such registration any Registrable Securities in excess of the number
of Registrable Securities which such Holder originally sought to include in such
registration; and
                         (2) if the registration is being effected by the
Company for its own account or is a Target Registration,
                                   (A) first, the securities, if any, being sold
by the Company and the Holders of the Company’s securities for whom the Target
Registration is undertaken, allocated among them as they shall so determine;
                                   (B) second, the Registrable Securities, if
any, requested to be included by the Holders pursuant to Section 2.2, allocated
pro rata based on the on the number of Registrable Securities owned by such
Holder as a percentage of the number of Registrable Securities held by all
Holders seeking to participate in such registration; and
                                   (C) third, the securities, if any, requested
to be included by any other stockholders of the Company in accordance with
agreements between the Company and such other, allocated in accordance with such
agreements;
provided, however, in no event shall any particular Holder be permitted to
include in such registration any Registrable Securities in excess of the number
of Registrable Securities which such Holder originally sought to include in such
registration. In the event of a cutback pursuant to this Section 2.2(b), each of
the Holders agrees that it will not include Registrable Securities in any
registration effected pursuant to the Securities Act in a manner that is not in
compliance with the foregoing priorities set forth in Section 2.2(b)(1) and
Section 2.2(b)(2).
               (c) Suspension or Termination of Registration. If the filing,
initial effectiveness or continued use of a Registration Statement, including a
Shelf Registration Statement, in respect of an Incidental Registration at any
time would require the Company to make an Adverse Disclosure, then the Company
may, upon giving prompt written notice of such action to the Holders which are
included in such Incidental Registration, delay the filing or initial
effectiveness of, or suspend use of, such Registration Statement; provided, that
the Company shall not be permitted to do so in the aggregate pursuant to this
Section 2.2(c) and Section 2.1(g), (i) more than two (2) times during any twelve
(12) month period, (ii) for a period exceeding 60 days on any one occasion or
(iii) for a period exceeding one hundred twenty (120) days in any twelve
(12) month period. In the event the Company exercises its rights under the
preceding sentence, promptly upon their receipt of the notice referred to above
the Holders agree to suspend, and in the case of an Underwritten Offering
(including a Shelf Underwritten Offering), the Company and the Holders agree to
cause any underwriter to suspend, their use of the Prospectus relating to the
Incidental Registration in connection with any sale or offer to sell Registrable
Securities. The Company shall promptly notify the Holders of the expiration of
any period during which it exercised its rights under this Section 2.2(c). The
Company agrees that, in the event it exercises its rights under this Section
2.2(c), it shall, as promptly as reasonably practicable following the completion
or abandonment of the transaction giving rise to the Corporation’s suspension
notice, and in any event within the time requirements set forth in this
Section 2.2(c), file an amendment to, or a Prospectus supplement with respect
to, and otherwise use its best efforts to, update, the suspended Registration
Statement as may be necessary to permit the Holders to resume use thereof in
connection with the offer

-13-



--------------------------------------------------------------------------------



 



and sale of their Registrable Securities in accordance with applicable law.
Notwithstanding any other provision of this (c), the Company shall have the
right to terminate or withdraw any registration initiated by it under this
(c) before the effective date of such registration, whether or not any Holder
has elected to include Registrable Securities in such registration.
          Section 2.3 Registration Procedures.
               (a) In connection with the Company’s registration obligations in
this Agreement, the Company will, subject to the limitations set forth herein,
use its best efforts to effect any such registration so as to permit the sale of
the applicable Registrable Securities in accordance with the intended method or
methods of distribution thereof as expeditiously as reasonably possible and, in
connection therewith, the Company will:
                         (1) before filing a Registration Statement or
Prospectus, or any amendments or supplements thereto and in connection
therewith, furnish to the managing underwriter or underwriters, if any, and to
one representative of each Holder (and its Affiliates) which has requested that
Registrable Securities be covered by such Registration Statement, copies of all
documents prepared to be filed, which documents will be subject to the review of
such underwriters and such Holders and their respective counsel and not file any
Registration Statement or Prospectus or amendments or supplements thereto to
which the Holders of a majority of the Registrable Securities covered by the
same or the underwriter or underwriters, if any, shall reasonably object;
                         (2) prepare and file with the SEC such amendments or
supplements to the applicable Registration Statement or Prospectus as may be
(A) reasonably requested by any selling Holder (to the extent such request
relates to information relating to such Holder), or (B) necessary to keep such
registration effective for the period of time required by this Agreement;
                         (3) notify the selling Holders of Registrable
Securities and the managing underwriter or underwriters, if any, and (if
requested) confirm such advice in writing, as expeditiously as reasonably
possible after notice thereof is received by the Company (A) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective and when the applicable Prospectus or any amendment or supplement
thereto has been filed, (B) of any written or material oral comments by the SEC
or any request by the SEC or any other federal or state governmental authority
for amendments or supplements to such Registration Statement or Prospectus or
for additional information, (C) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or any order
preventing or suspending the use of any preliminary or final Prospectus or the
initiation or threat of any proceedings for such purposes and (D) of the receipt
by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for offering or sale in any
jurisdiction or the initiation or threat of any proceeding for such purpose;
                         (4) promptly notify each selling Holder of Registrable
Securities and the managing underwriter or underwriters, if any, when the
Company becomes aware of the happening of any event as a result of which the
applicable Registration Statement or Prospectus (as then in effect) contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements therein (in the case of the Prospectus and any
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading or, if for any other reason it shall be necessary to amend
or supplement such Registration Statement or Prospectus in order to comply with
the Securities Act and, in either case as promptly as reasonably practicable
thereafter (except as otherwise provided under Section 2.1(g) or
Section 2.2(c)), prepare and file with the SEC an amendment or

-14-



--------------------------------------------------------------------------------



 



supplement to such Registration Statement or Prospectus which will correct such
statement or omission or effect such compliance;
                         (5) use its best efforts to prevent or obtain at the
earliest possible moment the withdrawal of any stop order with respect to the
applicable Registration Statement or other order suspending the use of any
preliminary or final Prospectus;
                         (6) promptly incorporate in a Prospectus supplement or
post-effective amendment to the applicable Registration Statement such
information as the managing underwriter or underwriters, if any, or the
Initiating Holders agree should be included therein relating to the plan of
distribution with respect to such Registrable Securities; and make all required
filings of such Prospectus supplement or post-effective amendment as
expeditiously as reasonably possible after being notified of the matters to be
incorporated in such Prospectus supplement or post-effective amendment;
                         (7) furnish to each selling Holder of Registrable
Securities, its counsel and each managing underwriter, if any, without charge,
as many conformed copies as such Holder or managing underwriter may reasonably
request of the applicable Registration Statement and each amendment thereto;
                         (8) deliver to each selling Holder of Registrable
Securities and each managing underwriter, if any, without charge, as many copies
of the applicable Prospectus (including each preliminary Prospectus) as such
Holder or managing underwriter may reasonably request, and such other documents
as such selling Holder or managing underwriter may reasonably request in order
to facilitate the disposition of the Registrable Securities by such Holder or
underwriter;
                         (9) on or prior to the date on which the applicable
Registration Statement is declared effective, use its best efforts to register
or qualify such Registrable Securities for offer and sale under the securities
or “blue sky” laws of each state and other jurisdiction of the United States, as
any such selling Holder or underwriter, if any, or their respective counsel
reasonably requests in writing, and do any and all other acts or things
reasonably necessary or advisable to keep such registration or qualification in
effect so as to permit the commencement and continuance of sales and dealings in
such jurisdictions for as long as may be necessary to complete the distribution
of the Registrable Securities covered by the Registration Statement; provided,
that the Company will not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action which would
subject it to taxation or general service of process in any such jurisdiction
where it is not then so subject;
                         (10) cooperate with the selling Holders of Registrable
Securities and the managing underwriter, underwriters or agent, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends;
                         (11) use its best efforts to cause the Registrable
Securities covered by the applicable Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the seller or sellers thereof or the underwriter or
underwriters, if any, to consummate the disposition of such Registrable
Securities;
                         (12) not later than the effective date of the
applicable Registration Statement, provide a CUSIP number for all Registrable
Securities and provide the applicable transfer agent with printed certificates
for the Registrable Securities which certificates shall be in a form eligible
for deposit with The Depository Trust Company;

-15-



--------------------------------------------------------------------------------



 



                         (13) obtain for delivery to (and addressed to) the
underwriter or underwriters, an opinion or opinions from counsel for the Company
dated the date of the closing under the underwriting agreement, in customary
form, scope and substance, which counsel and opinions shall be reasonably
satisfactory to a majority of such Holders and the managing underwriter or
underwriters, if any, and their respective counsel;
                         (14) in the case of an Underwritten Offering (including
a Shelf Underwritten Offering), obtain for delivery to (and addressed to) the
Company and the underwriter or underwriters, a cold comfort letter from the
Company’s independent certified public accountants in customary form and
covering such matters of the type customarily covered by cold comfort letters as
the managing underwriter or underwriters reasonably request, dated the date of
execution of the underwriting agreement and brought down to the closing under
the underwriting agreement;
                         (15) cooperate with each selling holder of Registrable
Securities and each underwriter or agent, if any, participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with the NASD;
                         (16) use its best efforts to comply with all applicable
rules and regulations of the SEC and make generally available to its security
holders, as expeditiously as reasonably possible after the effective date of the
applicable Registration Statement, but not later than sixty (60) days after the
date of the most recent fiscal quarter, an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act and the rules and regulations
promulgated thereunder;
                         (17) provide and cause to be maintained a transfer
agent and registrar for all Registrable Securities covered by the applicable
Registration Statement from and after a date not later than the effective date
of such Registration Statement;
                         (18) cause all Registrable Securities of a class
covered by the applicable Registration Statement to be listed on each securities
exchange and inter-dealer quotation system on which any of the Company’s
securities of such class are then listed or quoted;
                         (19) make available upon reasonable notice at
reasonable times and for reasonable periods for inspection by representatives
appointed by the Holders of a majority of the Registrable Securities covered by
the applicable Registration Statement, by any managing underwriter or
underwriters participating in any disposition to be effected pursuant to such
Registration Statement, and by any attorney, accountant or other agent retained
by such sellers or any such managing underwriter, all pertinent financial and
other records, pertinent corporate documents and properties of the Company, and
cause the Company’s senior executive officers, directors and employees and the
independent public accountants who have certified its financial statements to
make themselves available at mutually convenient times to discuss the business
of the Company and to supply all information reasonably requested by any such
sellers, underwriter or agent thereof in connection with such Registration
Statement as shall be necessary (subject to the Company’s compliance with
Regulation FD) to enable them to exercise their due diligence responsibility;
                         (20) in the case of an Underwritten Offering (including
any Shelf Underwritten Offering), cause the senior executive officers of the
Company to participate in the customary “road show” presentations that may be
reasonably requested by the managing underwriter in any such Underwritten
Offering and otherwise to facilitate, cooperate with, and participate in each
proposed offering contemplated herein and customary selling efforts related
thereto;
                         (21) upon the request of any Holder, promptly amend any
Shelf Registration Statement or take such other action as may be necessary to
de-register, remove or withdraw

-16-



--------------------------------------------------------------------------------



 



all or a portion of the Holder’s Registrable Shares from a Shelf Registration
Statement, as requested by such Holder; and
                         (22) use its best efforts to take all other steps
necessary to effect the registration of the Registrable Securities contemplated
hereby.
               (b) It shall be a condition precedent to the obligations of the
Company to take any action pursuant to this Article 2 with respect to the
Registrable Securities of any selling Holder that each selling Holder of
Registrable Securities as to which any registration is being effected shall
furnish to the Company such information regarding the distribution of such
Registrable Securities and such other customary information relating to such
Holder and its ownership of the applicable Registrable Securities as the Company
may from time to time reasonably request and as shall be reasonably required in
connection with any Registration Statement. Each Holder of Registrable
Securities agrees to furnish such information to the Company and to reasonably
cooperate with the Company as necessary to enable the Company to comply with the
provisions of this Agreement.
               (c) Each Holder of Registrable Securities agrees by acquisition
of such Registrable Securities that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 2.3(a)(4), such
Holder will use its best efforts to discontinue disposition of its Registrable
Securities pursuant to such Registration Statement until such Holder’s receipt
of the copies of the supplemented or amended Prospectus contemplated by
Section 2.3(a)(4), or until such Holder is advised by the Company that the use
of the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. In
the event that the Company shall give any such notice in respect of a Demand
Registration, the period during which the applicable Registration Statement is
required to be maintained effective shall be extended by the number of days
during the period from and including the date of the giving of such notice to
and including the date when each seller of Registrable Securities covered by
such Registration Statement either receives the copies of the supplemented or
amended Prospectus contemplated by Section 2.3(a)(4) or is advised in writing by
the Company that the use of the Prospectus may be resumed.
          Section 2.4 Underwritten Offerings.
               (a) Underwriting Agreements. If requested by the managing
underwriter or underwriters for any Demand Registration that is an Underwritten
Offering (including a Shelf Underwritten Offering), the Company and the Holders
of Registrable Securities to be included therein shall enter into an
underwriting agreement with such underwriters, to contain such terms and
conditions as are generally prevailing in agreements of that type, including
indemnities no more burdensome to the indemnifying party and no less favorable
to the recipient thereof than those provided in Section 2.7. The Holders of any
Registrable Securities to be included pursuant to Section 2.2(a) in any
Incidental Registration that is an Underwritten Offering (excluding any Demand
Registration or Shelf Underwritten Offering) shall enter into such an
underwriting agreement at the request of the Company. No Holder shall be
required in any such underwriting agreement to make any representations or
warranties to or agreements with the Company or the underwriters other than
customary representations, warranties or agreements regarding such Holders’
title to Registrable Securities and any written information provided by the
Holder to the Company expressly for inclusion in the related registration
statement.
               (b) Price and Underwriting Discounts. In the case of a Demand
Registration that is an Underwritten Offering (including a Shelf Underwritten
Offering), the price, underwriting discount and other financial terms for the
sale of the Registrable Securities shall be determined by the Initiating Holders
of such Demand Registration. In the case of any Incidental Registration that is
an Underwritten Offering (excluding any Demand Registration or Shelf
Underwritten Offering), such price,

-17-



--------------------------------------------------------------------------------



 



discount and other terms shall be determined (i) by the Company in the case of a
registration governed by Section 2.2(b)(2), or (ii) by the holders of a majority
of the Registrable Securities registered for the account of stockholders
exercising demand registration rights, in the case of a registration governed by
Section 2.2(b)(1), or in accordance with an agreement among the Company and such
majority holders.
               (c) Participation in Underwritten Offerings. No Person may
participate in an Underwritten Offering (including a Shelf Underwritten
Offering) unless such Person (i) agrees to sell such Person’s securities on the
basis provided in any underwriting arrangements approved by officers of such
Persons authorized to approve such arrangements, (ii) executes and delivers the
underwriting agreement and all other documents required under the terms of such
underwriting arrangements and (iii) completes, executes and delivers all
questionnaires, powers of attorney, custody agreements, indemnities and opinions
reasonably requested by the Company and customary for secondary offerings.
          Section 2.5 No Inconsistent Agreements; Additional Rights. The Company
will not enter into, and is not currently a party to, any agreement which is
inconsistent with the rights granted to the Holders of Registrable Securities by
this Agreement. If the Company enters into any agreement after the date hereof
granting any person registration rights with respect to any security of the
Company which agreement contains any material provisions more favorable to such
person than those set forth in this Agreement, the Company will notify the
Holders and will agree to such amendments to this Agreement as may be necessary
to provide these rights to the Holders.
          Section 2.6 Registration Expenses.
               (a) The Company shall pay all of the expenses incurred in
connection with its compliance with Article 2, including (i) all registration
and filing fees, and any other fees and expenses associated with filings
required to be made with the SEC or the NASD, (ii) all fees and expenses of
compliance with state securities or “blue sky” laws, including all reasonable
fees and disbursements of one counsel in connection with any survey of state
securities or “blue sky” laws and the preparation of any memorandum thereon,
(iii) all printing, duplicating, word processing, messenger, telephone,
facsimile and delivery expenses related to the preparation by the Company of any
Registration Statement or Prospectus, agreements with underwriters, and any
other ancillary agreements, certificates or documents arising out of or related
to the foregoing (including expenses of printing certificates for the
Registrable Securities in a form eligible for deposit with The Depository Trust
Company and of printing prospectuses), (iv) all fees and disbursements of
counsel for the Company and of all independent certified public accountants of
the Company, and (v) all fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange, Nasdaq, or
other trading medium. In addition, in all cases the Company shall pay its
internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any audit and
the fees and expenses of any Person, including special experts, retained by the
Company. In addition, the Company shall pay all reasonable fees and
disbursements of one law firm or other counsel selected by the holders of a
majority of the Registrable Securities being registered, subject to a reasonable
cap to be agreed upon by the Issuer and the holders in light of the laws and
regulations existing at the time of the applicable Registration, and if there
exists no material change in legal requirements imposed on registering holders
after the date of this Agreement, then such cap will not exceed $25,000;
provided, however, that the Company shall not be required to pay for any
expenses of any registration proceeding begun pursuant to Section 2.1 if the
registration request is subsequently withdrawn at the request of the Initiating
Holders (in which case the Initiating Holders shall bear such expenses pro rata
based upon the number of Registrable Securities that were to be included in the
withdrawn registration), unless such Holders agree to forfeit their right to one
registration pursuant to Section 2.1.

-18-



--------------------------------------------------------------------------------



 



               (b) The Company shall not be required to pay any other costs or
expenses in the course of an offering of Registrable Securities pursuant to this
Agreement, including underwriting discounts and commissions and transfer taxes
attributable to the sale of Registrable Securities and the fees and expenses of
counsel to the Holders or the underwriters, other than pursuant to
Section 2.6(a).
          Section 2.7 Indemnification.
               (a) Indemnification by the Company. The Company agrees to
indemnify and hold harmless, to the full extent permitted by law, each selling
Holder of Registrable Securities and their respective directors, officers and
partners, and each Person who controls (within the meaning of the Securities Act
or the Exchange Act) such Persons (each, an “Indemnified Person”) from and
against any and all losses, claims, damages, liabilities (or actions or
proceedings in respect thereof, whether or not such Indemnified Person is a
party thereto) and expenses (including reasonable costs of investigation and
legal expenses), joint or several (each, a “Loss” and collectively “Losses”),
arising out of or based upon (i) any misstatement in or omission from any
representation or warranty, or any breach of covenant or agreement, in each case
made or deemed made by the Company in any underwriting or similar agreement
entered into by the Company in connection with any Registration Statement,
(ii) any violation by the Company of the Securities Act or any state securities
or “blue sky” laws, rules or regulations, in either case in connection with any
Registration Statement, (iii) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement under which such
Registrable Securities were registered under the Securities Act (including any
final, preliminary or summary Prospectus contained therein or any amendment
thereof or supplement thereto or any documents incorporated by reference
therein) or (iv) any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
(in the case of a Prospectus or preliminary Prospectus, in light of the
circumstances under which they were made) not misleading; provided, however,
that the Company shall not be liable to indemnify an Indemnified Person to the
extent that any such Loss arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in any such
Registration Statement in reliance upon and in conformity with written
information furnished to the Company by such Holder expressly for use in the
preparation thereof or arises out of or is based upon such Holder’s failure to
deliver a copy of the Prospectus or any amendments or supplements thereto to a
purchaser (if so required) after the Company has furnished such Holder with a
copy of the same. This indemnity shall be in addition to any liability the
Company may otherwise have. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Holder or any
Indemnified Person and shall survive the transfer of such securities by such
Holder. The Company will also indemnify, if the offering is an Underwritten
Offering (including a Shelf Underwritten Offering) and if requested,
underwriters participating in any distribution pursuant to this Agreement, their
officers, directors and partners, and each Person who controls such Persons
(within the meaning of the Securities Act and the Exchange Act) to the same
extent as provided above (with appropriate modifications) with respect to the
indemnification of each Holder.
               (b) Indemnification by the Holders. Each selling Holder of
Registrable Securities agrees (severally and not jointly) to indemnify and hold
harmless, to the full extent permitted by law, the Company, its directors,
officers and partners, and each Person who controls the Company (within the
meaning of the Securities Act and the Exchange Act), and each other selling
Holder of Registrable Securities, their respective officers, directors and
partners, and each Person who controls (within the meaning of the Securities Act
or the Exchange Act) such Person, from and against any Losses resulting from
(i) any untrue or allegedly untrue statement of a material fact or any omission
or alleged omission of a material fact required to be stated in the Registration
Statement under which such Registrable Securities were registered under the
Securities Act (including any final, preliminary or summary Prospectus contained
therein or any amendment thereof or supplement thereto or any documents
incorporated by reference therein), or necessary to make the statements therein
(in the case of

-19-



--------------------------------------------------------------------------------



 



a Prospectus or preliminary Prospectus, in light of the circumstances under
which they were made) not misleading, to the extent, but only to the extent,
that such untrue statement or omission had been contained in any information
furnished in writing by such selling Holder to the Company expressly for
inclusion in such Registration Statement, and (ii) any misstatement in or
omission from any representation or warranty, or any breach of covenant or
agreement, in each case made or deemed made by such Holder in any underwriting
or similar agreement entered by into by such Holder in connection with the
particular registration. Each Holder also shall indemnify any underwriters of
the Registrable Securities, their officers, directors and partners, and each
Person who controls such underwriters (within the meaning of the Securities Act)
to the same extent as provided above with respect to the indemnification of the
Company. The liability of any Holder for indemnification under this Section 2.7
in its capacity as a seller of Registrable Securities shall not exceed the
lesser of (i) that proportion of the total of such losses, claims, damages,
expenses or liabilities indemnified against equal to the proportion of the total
securities sold under such registration statement held by such Investor, and
(ii) the amount equal to the net proceeds to such Holder of the securities sold
in any such registration; provided that no selling holder shall be required to
indemnify any Person against any Losses arising from any untrue statement or
alleged untrue statement of a material fact contained in, or omission or alleged
omission of a material fact from, a preliminary Prospectus (or necessary to make
the statements therein not misleading) that has been corrected in the form of
Prospectus included in the Registration Statement at the time it becomes
effective, or any amendment or supplement thereto filed with the SEC pursuant to
Rule 424(b) under the Securities Act prior to the time of sale of Registrable
Securities that gives rise to such Losses.
               (c) Indemnification by Securities Industry Professionals. The
Company shall use commercially reasonable efforts to obtain the agreement of the
underwriters, if any, participating in a particular Underwritten Offering
(including a Shelf Underwritten Offering), to provide indemnities for the
benefit of the Company and the Holders of Registrable Securities participating
in the distribution, to the same extent as provided in Section 2.7(b) (with
appropriate modification) with respect to information so furnished in writing by
such underwriters specifically for inclusion in any Prospectus or Registration
Statement.
               (d) Conduct of Indemnification Proceedings. Any Person entitled
to indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided, that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it is actually and materially prejudiced by reason of such delay
or failure) and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the Indemnified Person;
provided, that any Person entitled to indemnification hereunder shall have the
right to select and employ separate counsel and to participate in the defense of
such claim, but the fees and expenses of such counsel shall be at the expense of
such Person unless (A) the indemnifying party has agreed in writing to pay such
fees or expenses, (B) the indemnifying party shall have failed to assume the
defense of such claim within a reasonable time after having received notice of
such claim from the Person entitled to indemnification hereunder and to employ
counsel reasonably satisfactory to such Person, (C) in the reasonable judgment
of any such Person, based upon advice of its counsel, a conflict of interest
exists or may potentially exist between such Person and the indemnifying party
with respect to such claims or (D) the Indemnified Person has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party (in the case of (B),
(C) and (D), if the Person notifies the indemnifying party in writing that such
Person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such Person). If such defense is not assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its consent, but such consent may not be
unreasonably withheld; provided, that an indemnifying party may withhold its
consent to any settlement involving the

-20-



--------------------------------------------------------------------------------



 



imposition of equitable remedies or involving the imposition of any material
obligations on such indemnifying party other than financial obligations for
which such Indemnified Person will be indemnified hereunder. No indemnifying
party shall consent to entry of any judgment or enter into any settlement which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to each Indemnified Person of an unconditional release from all
liability in respect to such claim or litigation. The indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm (together with one firm of local
counsel) at any one time for all Indemnified Parties unless (x) the employment
of more than one counsel has been authorized in writing by the indemnifying
party or parties, (y) a conflict or potential conflict exists or may exist
(based on advice of counsel to an Indemnified Person) between such Indemnified
Person and the other Indemnified Parties or (z) an Indemnified Person has
reasonably concluded (based on advice of counsel) that there may be legal
defenses available to it that are different from or in addition to those
available to the other Indemnified Parties, in each of which cases the
indemnifying party shall be obligated to pay the reasonable fees and expenses of
such additional counsel or counsels.
               (e) Contribution. If for any reason the indemnification provided
for in Section 2.7(a) and Section 2.7(b) is unavailable to an Indemnified Person
or insufficient to hold it harmless as contemplated by Section 2.7(a) and
Section 2.7(b), then the indemnifying party shall contribute to the amount paid
or payable by the Indemnified Person as a result of such Loss in such proportion
as is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the Indemnified Person on the other. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the indemnifying party or the
Indemnified Person and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. Notwithstanding anything in this Section 2.7(e) to the contrary, no
indemnifying party (other than the Company) shall be required pursuant to this
Section 2.7(e) to contribute any amount in excess of the amount by which the net
proceeds received by such indemnifying party from the sale of Registrable
Securities in the offering to which the Losses of the Indemnified Parties relate
exceeds the amount of any damages which such indemnifying party has otherwise
been required to pay by reason of such untrue statement or omission. The parties
to this Agreement agree that it would not be just and equitable if contribution
pursuant to this Section 2.7(e) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in this Section 2.7(e). No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
          Section 2.8 Rules 144 and 144A. The Company covenants that, from and
after the time it becomes subject to the periodic reporting requirements of the
Exchange Act, it will file the reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
SEC thereunder (or, if the Company thereafter is no longer required to file such
reports, it will, upon the request of any Holder of Registrable Securities, make
publicly available other information so long as necessary to permit sales
pursuant to Rule 144 and 144A under the Securities Act), and it will take such
further action as any Holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such Holder to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by (i) Rule 144 or 144A or Regulation S
under the Securities Act, as such Rules may be amended from time to time, or
(ii) any similar rule or regulation hereafter adopted by the SEC. Upon the
request of any Holder of Registrable Securities, the Company will deliver to
such Holder a written statement as to whether it has complied with such
requirements and, if not, the specifics thereof.

-21-



--------------------------------------------------------------------------------



 



          Section 2.9 Holdback. The parties acknowledge that they are parties to
the Stockholders Agreement which contains restrictions on the sale of securities
during specified periods of time in connection with the Company’s filing of a
Registration Statement.
          Section 2.10 Canadian Registration. If, after the 180th day following
the date of the final prospectus relating to the initial public offering of the
Company’s Common Stock, the Company files a prospectus with any Canadian
provincial securities commission from time to time, the Company will use its
best efforts to facilitate and enable the Holders to make a secondary offering
of Registrable Securities in Canada to the fullest extent permitted by
applicable securities laws, subject to the approval by the underwriters or
agents involved in the offering and the applicable securities regulators.
ARTICLE 3
MISCELLANEOUS
          Section 3.1 Injunctive Relief. It is hereby agreed and acknowledged
that it will be impossible to measure in money the damages that would be
suffered if the parties fail to comply with any of the obligations herein
imposed on them and that in the event of any such failure, an aggrieved Person
will be irreparably damaged and will not have an adequate remedy at law. Any
such Person shall, therefore, be entitled (in addition to any other remedy to
which it may be entitled in law or in equity) to injunctive relief, including
specific performance, to enforce such obligations, without the requirement that
a bond be posted and, if any action should be brought in equity to enforce any
of the provisions of this Agreement, none of the parties to this Agreement shall
raise the defense that there is an adequate remedy at law. Notwithstanding the
foregoing, no Holder shall have any right to obtain or seek an injunction
restraining or otherwise delaying any registration pursuant to this Agreement as
the result of any controversy that might arise with respect to the
interpretation or implementation of Section 2 hereof.
          Section 3.2 Notices. All notices or other communications which are
required or permitted hereunder shall be in writing and sufficient if delivered
by hand, by facsimile transmission, by registered or certified mail, postage
pre-paid, or by courier or overnight carrier, to the Persons at the addresses
set forth in Schedule A and Schedule B in the case of a Holder and to the
address set forth below in the case of the Company (or at such other address as
may be provided hereunder), and shall be deemed to have been delivered (a) on
the date of delivery if delivered personally, or by telecopy or facsimile, upon
confirmation of receipt, (b) on the first Business Day following the date of
dispatch if delivered by a recognized next-day courier service, or (c) on the
fifth Business Day following the date of mailing if delivered by registered or
certified mail return receipt requested, postage prepaid:
if to the Company to:
Lululemon Corp.
2285 Clark Drive
Vancouver, BC Canada
V5N 3G9
Facsimile:
Attention: Chief Executive Officer

-22-



--------------------------------------------------------------------------------



 



with copies to:
Advent International Corporation
75 State Street
Boston, MA 02109
Facsimile: (617) 951-0568
Attention: Steven J. Collins
and
Pepper Hamilton LLP
3000 Two Logan Square
Eighteenth & Arch Streets
Philadelphia, PA 19103
Facsimile: (215) 981-4750
Attention: Robert A. Friedel
          Section 3.3 Successors, Assigns and Transferees.
               (a) The registration rights of any Holder under this Agreement
with respect to any Registrable Securities may be transferred and assigned;
provided, that no such assignment shall be binding upon or obligate the Company
to any such transferee or assignee unless and until the Company shall have
received notice of such assignment as herein provided and a written agreement of
the assignee to be bound by the provisions of this Agreement by executing a
Counterpart Signature Page; and provided further that the registration rights of
any Holder under this Agreement may not be transferred or assigned to any
employee or former employee of the Company or any of its subsidiaries. Any
transfer or assignment made other than as provided in the first sentence of this
Section 3.3(a) shall be null and void.
               (b) Schedule A and Schedule B shall be deemed to be amended to
add any party delivering a Counterpart Signature Page pursuant to this
Section 3.3(a).
               (c) This Agreement shall be binding upon and shall inure to the
benefit of the parties to this Agreement, and their respective successors and
permitted assigns.
          Section 3.4 Choice of Law; Jurisdiction; Venue; WAIVER OF JURY TRIAL.
               (a) This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware without regard to the application of the
principles of conflicts or choice of laws.
               (b) Each of the parties hereto hereby submit to the exclusive
jurisdiction of the federal or state courts of the State of Delaware with
respect to any action or legal proceeding commenced by either of them with
respect to this Agreement. Each of them irrevocably waives any objection they
now have or hereafter may have respecting the venue of any such action or
proceeding brought in such a court or respecting the fact that such court is an
inconvenient forum and consents to the service of process in any such action or
proceeding by means of registered or certified mail, return receipt requested,
in care of the address set forth herein or at such other address as either of
them shall furnish in writing to the other.
               (c) THE PARTIES HERETO EACH HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION OR PROCEEDING INVOLVING ANY MATTER (WHETHER SOUNDING IN

-23-



--------------------------------------------------------------------------------



 



TORT, CONTRACT, FRAUD OR OTHERWISE) IN ANY WAY ARISING OUT OF OR RELATING TO
THIS AGREEMENT.
          Section 3.5 Severability. Whenever possible, each provision or portion
of any provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or portion of
any provision in such jurisdiction, and this agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
therein.
          Section 3.6 Amendment; Waiver.
               (a) This Agreement may not be amended or modified and waivers and
consents to departures from the provisions hereof (each, an “Amendment”) may not
be given, except by an instrument or instruments in writing making specific
reference to this Agreement and signed by the Company and the Holders of
Registrable Securities representing at least a majority of the aggregate
Registrable Securities held by the Holders; provided, however, that any
Amendment that treats any Holder in a series or class of stock (the “Adversely
Affected Holder”) in a manner which is disproportionate and adverse relative to
its treatment of the other Holders in such series or class of stock shall
require the consent of the Adversely Affected Holder. For purposes of the
foregoing sentence, the A Holders shall be considered a “group of Holders” and
the B Holders shall be considered a “group of Holders.” Each Holder of any
Registrable Securities at the time or thereafter outstanding shall be bound by
any Amendment authorized by this Section 3.6(a). For purposes of this
Section 3.6(a), determinations of whether an Amendment disproportionately
effects any Holder or group of Holders, or whether the Amendment provides a
disproportionate benefit to any Holder or group of Holders, shall be based on
such Holder’s (or group’s) contractual rights as of the time of the Amendment.
               (b) The waiver by any party to this Agreement of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. Except as otherwise expressly provided herein, no failure on the part of
any party to exercise, and no delay in exercising, any right, power or remedy
hereunder, or otherwise available in respect hereof at law or in equity, shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.
          Section 3.7 Counterparts; Facsimile Signatures. This Agreement may be
executed in any number of separate counterparts and by the parties to this
Agreement in separate counterparts each of which when so executed, including by
facsimile signature, shall be deemed to be an original and all of which together
shall constitute one and the same agreement.
          Section 3.8 Entire Agreement. This Agreement constitutes the entire
agreement and understanding between the parties hereto and supersedes any and
all prior agreements and understandings, written or oral, relating to the
subject matter of this Agreement.
[Signature Page Follows]

-24-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date first written above.

                          LULULEMON CORP.    
 
                    By:   /s/ Robert Meers     Name:   Robert Meers     Title:  
Chief Executive Officer    
 
                    A HOLDERS:    
 
                    ADVENT INTERNATIONAL GPE V LIMITED PARTNERSHIP     ADVENT
INTERNATIONAL GPE V-A LIMITED PARTNERSHIP     ADVENT INTERNATIONAL GPE V-B
LIMITED PARTNERSHIP     ADVENT INTERNATIONAL GPE V-G LIMITED PARTNERSHIP    
ADVENT INTERNATIONAL GPE V-I LIMITED PARTNERSHIP    
 
                    By:   GPE V GP Limited Partnership, General Partner    
 
                        By:   Advent International LLC, General Partner    
 
                            By:   Advent International Corporation, Manager    
 
                   
 
          By:   /s/ Steven J. Collins    
 
              Name: Steven J. Collins    
 
              Title: Vice President    
 
                    ADVENT PARTNERS III LIMITED PARTNERSHIP     ADVENT PARTNERS
GPE V LIMITED PARTNERSHIP     ADVENT PARTNERS GPE V-A LIMITED PARTNERSHIP    
ADVENT PARTNERS GPE V-B LIMITED PARTNERSHIP    
 
                    By:   Advent International LLC, General Partner    
 
                        By:   Advent International Corporation, Manager    
 
                            By:   /s/ Steven J. Collins                 Name:
Steven J. Collins                 Title: Vice President

 



--------------------------------------------------------------------------------



 



                          BROOKE PRIVATE EQUITY ADVISORS FUND I-A, L.P.    
 
                    By:   Brooke Private Equity Advisors, L.P., its General
Partner    
 
                        By:   Brooke Private Equity Management LLC, its General
Partner    
 
                            By:   /s/ John Brooke             Name: John Brooke
            Title: Manager    
 
                    BROOKE PRIVATE EQUITY ADVISORS FUND I (D), L.P.    
 
                    By:   Brooke Private Equity Advisors, L.P., its General
Partner    
 
                        By:   Brooke Private Equity Management LLC, its General
Partner    
 
                            By:   /s/ John Brooke             Name: John Brooke
            Title: Manager

 



--------------------------------------------------------------------------------



 



                          HIGHLAND CAPITAL PARTNERS VI LIMITED PARTNERSHIP    
 
                    By:   Highland Management Partners VI Limited Partnership,
its General Partner    
 
                        By:   Highland Management Partners VI, Inc., its General
Partner    
 
                            By:   /s/ Paul E. Maeder    
 
          Authorized Officer    
 
                    HIGHLAND CAPITAL PARTNERS VI-B LIMITED PARTNERSHIP    
 
                    By:   Highland Management Partners VI Limited Partnership,
its General Partner    
 
                        By:   Highland Management Partners VI, Inc., its General
Partner    
 
                            By:   /s/ Paul E. Maeder                 Authorized
Officer    
 
                    HIGHLAND ENTREPRENEURS’ FUND VI LIMITED PARTNERSHIP    
 
                    By:   HEF VI Limited Partnership, its General Partner    
 
                        By:   Highland Management Partners VI, Inc., its General
Partner    
 
                            By:   /s/ Paul E. Maeder                 Authorized
Officer

 



--------------------------------------------------------------------------------



 



/s/ Susanne Conrad
Susanne Conrad
/s/ R. Brad Martin
R. Brad Martin
/s/ Rhoda Pitcher
Rhoda Pitcher

 



--------------------------------------------------------------------------------



 



B HOLDERS:
DENNIS WILSON
By: /s/ Dennis Wilson
Name: Dennis Wilson
Title: Authorized Signatory
FIVE BOYS INVESTMENT, ULC
By: /s/ Dennis Wilson
Name:
Title: Authorized Signatory
OYOYO HOLDINGS, INC.
By: /s/ Dennis Wilson
Name:
Title: Authorized Signatory
LIPO INVESTMENTS (USA) INC.
By: /s/ Dennis Wilson
Name: Dennis Wilson
Title: Authorized Signatory
SLINKY FINANCIAL ULC
By: /s/ Dennis Wilson
Name: Dennis Wilson
Title: Authorized Signatory

 



--------------------------------------------------------------------------------



 



SCHEDULE A
A Holders

      Name of Stockholder   Address for Notice
Advent International GPE V Limited Partnership
Advent International GPE V-A Limited Partnership
Advent International GPE V-B Limited Partnership
Advent International GPE V-G Limited Partnership
Advent International GPE V-I Limited Partnership
Advent Partners III Limited Partnership
Advent Partners GPE V Limited Partnership
Advent Partners GPE V-A Limited Partnership
Advent Partners GPE V-B Limited Partnership
  c/o Advent International Corporation
75 State Street
Boston, MA 02109
Facsimile: (617) 951-0568
Attention: Steven J. Collins

with a copy to:

Pepper Hamilton LLP
3000 Two Logan Square
Eighteenth & Arch Streets
Philadelphia, PA 19103
Facsimile: (215) 981-4750
Attention: Robert A. Friedel
 
   
Brooke Private Equity Advisors Fund I-A, L.P.
Brooke Private Equity Advisors Fund I (D), L.P.
  c/o Brooke Private Equity Advisors
84 State Street, Suite 320
Boston, MA 02109
Attention: Charlie Bridge
Facsimile Number: (617) 227-4128

with a copy to:
c/o Brooke Private Equity Advisors
84 State Street, Suite 320
Boston, MA 02109
Attention: John Brooke
Facsimile Number: (617) 227-4128
 
   
Highland Capital Partners VI Limited Partnership
Highland Capital Partners VI-B Limited Partnership
Highland Entrepreneurs’ Fund VI Limited Partnership
  c/o Highland Capital Partners, Inc.
92 Hayden Avenue
Lexington, Massachusetts 02421
Facsimile: (781) 861-5499
Attention: Kathleen A. Barry,
                 Chief Financial Officer

with a copy to:

Goodwin Procter LLP
53 State Street
Boston MA 02109
Facsimile Number: (617) 523-1231
Attention: William J. Schnoor, Jr.

Susanne Conrad
  1312 Cedar St
Santa Monica, CA 90405
Facsimile Number:___

A-1



--------------------------------------------------------------------------------



 



      Name of Stockholder   Address for Notice
R. Brad Martin
  c/o RBM Venture Co.
1025 Cherry Rd.
Memphis, TN 38117
Facsimile Number:___
 
   
Rhoda Pitcher
  8610 NE 23rd PL
Clyde Hill WA 98004
Facsimile Number: ___

A-2



--------------------------------------------------------------------------------



 



SCHEDULE B
B Holders

      Name of Stockholder   Address for Notice
Dennis Wilson
  #2 — 2108 West 4th Avenue
Vancouver, BC, V6K 1N6
Attention: Dennis Wilson
Facsimile Number: (604) 737-7267

with a copy to:

McCullough O’Connor Irwin LLP
#1100 888 Dunsmuir St.
Vancouver, BC V6C 3K4
Facsimile: (604) 687-7099
Attention: Jonathan McCullough
 
   
Five Boys Investment ULC
  #2 — 2108 West 4th Avenue
Vancouver, BC, V6K 1N6
Attention: Dennis Wilson
Facsimile Number: (604) 737-7267

with a copy to:

McCullough O’Connor Irwin LLP
#1100 888 Dunsmuir St.
Vancouver, BC V6C 3K4
Facsimile: (604) 687-7099
Attention: Jonathan McCullough
 
   
Oyoyo Holdings, Inc.
  #2 — 2108 West 4th Avenue
Vancouver, BC, V6K 1N6
Attention: Dennis Wilson
Facsimile Number: (604) 737-7267

with a copy to:

McCullough O’Connor Irwin LLP
#1100 888 Dunsmuir St.
Vancouver, BC V6C 3K4
Facsimile: (604) 687-7099
Attention: Jonathan McCullough

B-1



--------------------------------------------------------------------------------



 



      Name of Stockholder   Address for Notice
LIPO Investments (USA) Inc.
  #2 — 2108 West 4th Avenue
Vancouver, BC, V6K 1N6
Attention: Dennis Wilson
Facsimile Number: (604) 737-7267

with a copy to:

McCullough O’Connor Irwin LLP
#1100 888 Dunsmuir St.
Vancouver, BC V6C 3K4
Facsimile: (604) 687-7099
Attention: Jonathan McCullough
 
   
Slinky Financial ULC
  #2 — 2108 West 4th Avenue
Vancouver, BC, V6K 1N6
Attention: Dennis Wilson
Facsimile Number: (604) 737-7267

with a copy to:

McCullough O’Connor Irwin LLP
#1100 888 Dunsmuir St.
Vancouver, BC V6C 3K4
Facsimile: (604) 687-7099
Attention: Jonathan McCullough

B-2